DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 4/23/2021.
Claims 1, 7 and 8 are amended.
Claims 4-6 and 9-17 are cancelled.
Claims 1—3, 7 and 8 are pending in the current application.
Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive. Applicant’s argument are directed to amended claim limitations specifically directed to wireless communication between a controller and a motor driver. In the non-final action the examiner took official notice that such wireless controllers for motors are well known in the art.  The examiner has modified the rejection to include the art of Bernloehr et al., US 9296455 which discloses an auxiliary outboard motor with a steering controller capable of wireless communication with a motor driver.
Drawings
The drawings are accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over 
Inaba, US 8246398 in view of Bernloehr et al., US 9296455.  Inaba discloses an auxiliary outboard motor for a marine craft comprising:  a stationary portion for housing an engine (Fig.1, #4) and a first portion of a driveshaft operatively coupled to the engine (see Column 4, lines 3-9); and a lower unit (Fig.1, #5) rotatably coupled to the stationary portion (see Column 4, lines 41-50), the lower unit housing a propeller shaft (Fig.1, #11) and a second portion of the driveshaft (see Fig. 2), the lower unit being less than half of an overall height of the auxiliary outboard motor (See Fig. 1).  Inaba further discloses a bearing (42) and seal arrangement (43 & 44) coupling the lower unit to the stationary portion (see Column 4, line 60 - Column 5, line 4). Inaba further discloses an electric motor (Fig.2, #45) located within the stationary portion and a gear arrangement (Fig.2, #46, #47) driven by the electric motor and operatively coupled to the lower unit to control rotation of the lower unit for steering of the marine craft (See Column 5, lines 5-42).  Inaba does not explicitly disclose a motor driver in wired connection to the electric motor and a steering controller in wireless communication with the motor driver.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outboard motor of Inaba by using a wireless steering controller (a wireless device) as disclosed by Bernloehr to transmit signals to a motor driver to actuate the steering motor to turn the watercraft in the desired direction.  Doing so allows flexibility in locating the steering controller in a remote location from the outboard motor and takes advantage of well-known wireless control technology to improve convenience of operation of the outboard motor.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Bernloehr in further view of Cheah, US 7677754.  Inaba as modified by Bernloehr discloses the invention set forth above but does not explicitly recite a steering controller comprising a spring centering knob.  Cheah discloses a directional input device/controller (Fig.1, #10) having a spring loaded knob 12 that provides a tactile element with which to rotate the dial 11 and serves as a reference point for the relative rotational position of the dial.  It would have been obvious to one of ordinary skill in the art to use a controller for providing steering commands to the motor driver that comprises a spring centering knob to provide an indication of the relative rotational position signal transmitted to the motor driver and hence to the steering motor.  Doing so provides a simple way to correlate user inputs from the controller to the rotational direction of the lower unit and hence the direction of thrust of the outboard motor propeller.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617